A receiver for the defendant company was duly appointed and qualified, and thereafter the receiver conducted the business of the corporation as a going concern for about two years, when all of the assets of the company were sold for the sum of $92,500. The receiver filed a provisional account showing privileged claims amounting to $79,516.82, and the sum of $11,592.90, which he proposed to distribute among the ordinary creditors in accordance with the statement of their *Page 468 
respective accounts annexed to his application.
R.N. Hall, an ordinary creditor, was listed on the receiver's account as entitled to the sum of $150.52 in the proposed distribution. Hall opposed the homologation of the provisional account only in so far as his claim amounting to $952.39 was concerned. Except as opposed by Hall, the account was regularly homologated. Hall's opposition to the account was tried, and the trial resulted in a judgment in favor of the opponent for $850.91, with 5 per cent. per annum interest thereon from January 22, 1929, and ordering the receiver to amend his tableau of distribution accordingly. From this judgment the receiver appealed.
R.N. Hall has moved to dismiss the appeal upon the ground that the only sum in dispute is $952.32, and, therefore, this court is without jurisdiction ratione materiæ to entertain the appeal. The prayer of the motion is that the case be transferred to the Court of Appeal, or in the alternative, that the appeal be dismissed.
In cases such as this, if the fund to be distributed exceeds $2,000 exclusive of interest, this court has jurisdiction of the appeal. Section 10 of article 7 of the Constitution 1921 fixes the appellate jurisdiction of this court. The pertinent part of the section follows: "It shall have appellate jurisdiction in civil suits where the amount in dispute, or the fund to bedistributed, irrespective of the amount therein claimed, shall exceed two thousand dollars exclusive of interest," etc. (Italics by the court.)
This is a civil suit and the amount to be distributed exceeds $2,000 exclusive of interest. The motion to dismiss the appeal is therefore overruled. *Page 469